Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 21, 1996 (People v Maroldo, 232 AD2d 582 [1996]), affirming a judgment of the Supreme Court, Suffolk County, rendered February 28, 1994.
*328Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Santucci, Friedmann and Luciano, JJ., concur.